Case 3:14-cv-00556-MMH-PDB Document 42 Filed 12/02/19 Page 1 of 2 PageID 99



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,

                Plaintiff,

   v.                                                     Case No. 3:14-cv-556-J-34PDB

   SHAWN ANDRADE,

                Defendant.


                                          ORDER

         THIS CAUSE is before the Court on Plaintiff’s Motion to Reopen Case (Dkt. No. 41;

   Motion) filed on November 29, 2019.      In the Motion, the United States of America

   requests that the Court reopen this case. See Motion at 1. According to the United

   States, Defendant’s bankruptcy case has concluded and his student loan debt was not

   discharged. See Status Report (Dkt. No. 40). Accordingly, it is

         ORDERED:

         1. Plaintiff’s Motion to Reopen Case (Dkt. No. 41) is GRANTED.

         2. The Clerk of the Court is directed to reopen this case.

         3. Plaintiff shall have up to and including January 17, 2020, to file a Renewed

            Motion for Summary Judgment.

         DONE AND ORDERED in Jacksonville, Florida this 2nd day of December, 2019.
Case 3:14-cv-00556-MMH-PDB Document 42 Filed 12/02/19 Page 2 of 2 PageID 100



   ja

   Copies to:

   Counsel of Record
   Pro Se Party




                                        -2-
